UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1984



YERACHMIEL P. HALEIVI, Constitutionalist,

                                              Plaintiff - Appellant,

          versus


CONGRESS AND PRESIDENT,    House   and   Senate;
UNITED STATES PRESIDENT,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.  David A. Faber, Chief
District Judge. (CA-03-196-5)


Submitted:   December 9, 2004            Decided:   December 14, 2004


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Yerachmiel P. HaLeivi, Appellant Pro Se. Scott Ramsey McIntosh,
Teal Luthy Miller, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C.; Kasey Warner, United States Attorney, Charleston, West
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Yerachmiel P. HaLeivi appeals the district court’s order

adopting the report and recommendation of the magistrate judge and

granting Defendants’ motion to dismiss his civil action.*    We have

reviewed the record and find no reversible error.   Accordingly, we

affirm on the reasoning of the district court.      See HaLeivi v.

Congress and President, CA-03-196-5 (S.D.W. Va. Mar. 31, 2004). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                            AFFIRMED




     *
      We note that although HaLeivi did not file his notice of
appeal until August 3, 2004, which was 125 days after the district
court’s final order, we have jurisdiction over the appeal due to
the district court’s failure to enter judgment on a separate
document as required by Fed. R. Civ. P. 58. See Quinn v. Haynes,
234 F.3d 837, 843 (4th Cir. 2000).

                              - 2 -